DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of European parent Application No. EP18178322.6, filed on 06/18/2018 was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figures 7 and 9, reference character “150” has been used to indicate a set-screw hole; however, in all other Figures, reference character “150” is used to indicate the spool while reference character “3” is used to indicate the set-screw hole. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character “82” (in Figure 9) that is not mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the at least one mating fastener member extending perpendicularly away from both the first side and the second side of the end protector (as recited within claim 25), and the first end of the at least one mating fastener member/ mating faster member being exposed on the first side of the end protector while the second end of the at least one mating fastener member/ mating faster member being exposed on the second side of the end protector (as recited within claim 26), all must be shown or the features canceled from the claims. No new matter should be entered. Examiner notes that currently, the drawings only illustrate the at least one mating fastener member/ mating faster member extending perpendicularly away from/ being exposed on either the first side of the end protector or the second side of the end protector, but not both.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paraph 0081, line 27 (page 19, line 4), the phrase “the rim 54” should read “the circular rim 52”
 In paraph 0101, line 1-2 (page 26, line 5-6), the phrase “a substantially circular rim 54” should read “a substantially circular rim 52”.
 In paraph 0101, line 3 (page 26, line 7), the phrase “and a rim side 53” should read “and a rim side 54”.

Claim Objections

Claims 1, 3, 7-8, 10-11, 14, 17, 19, and 25 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 1, the limitation “while flexible line is drawn” should read “while a flexible line is drawn”.
In claim 1, line 8, the limitation “the perimeter” should read “a perimeter”.
In claim 3, line 1, the limitation “the fastener member” should read “the at least one fastener member”.
In claim 7, line 3-4, the limitation “the interior” should read “the hollow interior”.
In claim 8, line 5, the limitation “bias a supported tube” should read “bias the supported tube.
In claim 10, line 4, the limitation “direct flexible line away from the bottom surface” should read “direct the flexible line away from the lower surface”.
In claim 11, line 1, the limitation “while flexible line is drawn” should read “while a flexible line is drawn”.
In claim 11, line 7-8, the limitation “direct flexible line away from the bottom surface” should read “direct the flexible line away from the lower surface”.
In claim 14, line 3, the limitation “a tube” should read “the tube”.
In claim 17, line 1, the limitation “the contact fastener member” should read “the at least one contact fastener member.
In claim 19, line 1, the limitation “while flexible line is drawn” should read “while a flexible line is drawn”.
In claim 19, line 5, the limitation “a contact fastener member” should read “at least one contact fastener member.
In claim 25, line 2, the limitation “at least one mating fastener” should read “at least one mating fastener member”.
In claim 25, line 3, the limitation “at least one mating fastener” should read “at least one mating fastener member”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 10-18, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 limitation “the mating fastener member comprises a magnet” (in lines 1-2) renders the claim vague and indefinite. Claim 4 depends from parent claim 3, which recites that the at least one fastener member and the mating fastener member collectively comprising a magnet and a magnetic member; it is therefore unclear, if the “magnet” in claim 4 is referring to the same magnet discussed within claim 3 limitations, or if it referring to another entirely separate/ distinct magnet. Clarification by the applicant is required.  

Claim 5 recites the limitation “the mating fastener member” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 limitation “the lower fin defines a curved lower profile configured to direct flexible line away from the bottom surface of the body portion while under tension” (in lines 3-5) renders the claim vague and indefinite. Claims 10 depends from parent claim 1, which recites (in lines 1-3) a flexible line being drawn off of a spool of flexible line coiled onto a tube that is supported by a body portion of the tube holder. Therefore, it is unclear how a lower fin extending along the bottom surface of the body portion can engage or direct a flexible line in any way, when the tube from which said flexible line being uncoiled is supported by said body portion. In other words, is the “flexible line” in claim 10 referring to the same flexible line in claim 1, or is it referring to an entirely separate/ distinct flexible line. Clarification by the applicant is required.  

Claim 11 limitation “the lower fin defines a curved lower profile configured to direct flexible line away from the bottom surface of the body portion while under tension” (in lines 6-8) renders the claim vague and indefinite. Lines 1-3 of claim 11 recites a flexible line being drawn off of a spool of flexible line coiled onto a tube that is supported by a body portion of the tube holder. Therefore, it is unclear how a lower fin extending along the bottom surface of the body portion can engage or direct a flexible line in any way, when the tube from which said flexible line being uncoiled is supported by said body portion. In other words, is the “flexible line” in line 7 referring to the same flexible line in line 1, or is it referring to an entirely separate/ distinct flexible line. Clarification by the applicant is required.  

Claims 12-18 depends from claim 11. Subsequently, claims 12-18 are also indefinite for the reasons set forth above.

Claim 21 recites the limitation “the rim” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 22 depends from claim 21. Subsequently, claim 22 is also indefinite for the reasons set forth above.

Claim 23 limitation “the at least one contact fastener member is a magnet” (in lines 1-2) renders the claim vague and indefinite. Claim 23 depends from parent claim 19, which recites (in lines 9-10) that the at least one contact fastener member and the at least one mating fastener member collectively defining a magnet and a magnetic member; it is therefore unclear, if the “magnet” in claim 23 is referring to the same magnet discussed within claim 19 limitations, or if it referring to another entirely separate/ distinct magnet. Clarification by the applicant is required.  

Claim 24 limitation “the at least one mating fastener member is aa magnet” (in lines 1-2) renders the claim vague and indefinite. Claim 24 depends from parent claim 19, which recites (in lines 9-10) that the at least one contact fastener member and the at least one mating fastener member collectively defining a magnet and a magnetic member; it is therefore unclear, if the “magnet” in claim 24 is referring to the same magnet discussed within claim 19 limitations, or if it referring to another entirely separate/ distinct magnet. Clarification by the applicant is required.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5, 19, 21, and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 3, and 10-11 of U.S. Patent No. 10,968,069 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
In regards to claim 1 of the instant application, claim 10 of U.S. Patent 10,968,069 B2 recites, a tube holder for supporting a tube while a flexible line is drawn off of a spool of flexible line coiled onto the tube (“A tube holder for supporting a tube while flexible line is drawn off of a spool of flexible line coiled onto the tube”), wherein the tube holder comprises: a body portion configured to support the tube thereon, wherein the body portion defines a base end and an opposite distal end, wherein the distal end of the body portion defines a retention tab configured to retain the tube on the body portion (“a body portion configured to support the tube thereon, wherein the body portion defines a base end and an opposite distal end and wherein the distal end of the body portion defines a retention tab configured to retain the tube on the body portion”); and a reversible end protector detachably secured to the distal end of the body portion, the end protector comprising a rim surrounding a perimeter of the end protector (“a reversible end protector detachably secured to the distal end of the body portion, and wherein the end protector comprises…a rim surrounding a perimeter of the end protector”), wherein the rim defines a first overhang portion on a first side of the end protector and a second overhang portion on a second side of the end protector (“the rim defines: a first overhang portion on a first side of the end protector…and a second overhang portion on a second side of the end protector”), and wherein: the first overhang portion extends beyond the distal end of body portion by a first distance when the end protector is secured relative to the body portion in a first configuration, wherein the first distance is less than or equal to a thickness of the retention tab (“the first overhang portion extends beyond the distal end of the body portion by a first distance when the end protector is secured relative to the body portion in a first configuration, and wherein the first distance is less than or equal to a thickness of the retention tab”); and the second overhang portion extends beyond the distal end of the body portion by a second distance when the end protector is secured relative to the body portion in a second configuration, wherein the second distance is greater than the thickness of the retention tab (“the second overhang portion extends beyond the distal end of the body portion by a second distance when the end protector is secured relative to the body portion in a second configuration…wherein the second distance is greater than the thickness of the retention tab”).

In regards to claim 2 of the instant application, claim 10 of U.S. Patent 10,968,069 B2 recites, the distal end of the body portion further comprises at least one fastener member (“the distal end comprises a contact fastener member”), and the reversible end protector further comprises a mating fastener member configured to be secured relative to the at least one fastener member (“the end protector comprises…a mating fastener member…wherein the mating fastener member is configured to be secured relative to the contact fastener member”).

In regards to claim 3 of the instant application, claim 11 of U.S. Patent 10,968,069 B2 recites, the at least one fastener member and the mating fastener member collectively comprise a magnet and a magnetic member (“the contact fastener member and the mating fastener member collectively comprise a magnet and a magnetic member”).

In regards to claim 4 of the instant application, claim 11 of U.S. Patent 10,968,069 B2 recites, the mating fastener member comprise a magnet (“the contact fastener member and the mating fastener member collectively comprise a magnet and a magnetic member”).

In regards to claim 5 of the instant application, claim 6 of U.S. Patent 10,968,069 B2 recites, the end protector comprises a central hub at least substantially centered relative to the end protector and the rim surrounds a perimeter of the central hub (“the end protector comprises: a central hub at least substantially centered relative to the end protector; a rim surrounding a perimeter of the end protector”); and a mating fastener member is secured within the central hub of the end protector (“a mating fastener member secured within the central hub of the end protector”).

In regards to claim 19 of the instant application, claim 1 of U.S. Patent 10,968,069 B2 recites, a tube holder for supporting a tube while a flexible line is drawn off of a spool of flexible line coiled onto the tube (“A tube holder for supporting a tube while flexible line is drawn off of a spool of flexible line coiled onto the tube”), wherein the tube holder comprises: a body portion configured to support the tube thereon, wherein the body portion defines a base end and an opposite distal end and the body portion comprises at least one contact fastener member exposed at the distal end (“a body portion configured to support the tube thereon, wherein the body portion defines a base end and an opposite distal end and the distal end comprises a contact fastener member”); and an end protector detachably secured to the distal end of the body portion, wherein the end protector comprises at least one mating fastener member configured to be secured relative to the at least one contact fastener member (“an end protector detachably secured to the distal end of the body portion, and wherein the end protector comprises a mating fastener member configured to be secured relative to the contact fastener member”); and wherein the at least one contact fastener member and the at least one mating fastener member collectively define a magnet and a magnetic member (“the contact fastener member and the mating fastener member collectively comprise a magnet and a magnetic member”).

In regards to claim 21 of the instant application, claim 3 of U.S. Patent 10,968,069 B2 recites, the end protector comprises a central hub at least substantially centered relative to the end protector and a rim surrounds a perimeter of the central hub (“the end protector comprises a central hub at least substantially centered relative to the end protector and a rim surrounding a perimeter of the end protector”), and wherein the at least one mating fastener member is positioned within the central hub (“the mating fastener member is secured within the central hub of the end protector”).

In regards to claim 23 of the instant application, claim 1 of U.S. Patent 10,968,069 B2 recites, the at least one contact fastener member is a magnet (“the contact fastener member…comprise a magnet”).

In regards to claim 24 of the instant application, claim 1 of U.S. Patent 10,968,069 B2 recites, the at least one mating fastener member is a magnet (“the at least one mating fastener member…comprise a magnet”).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Raeckelboom (U.S. Patent 4,552,321 A).

In regards to claims 11, Raeckelboom teach (Figures 1-4), a tube holder (elongated package positioning member consisting of the collar 20, the outer surface ‘C’, the insertable end 19, and the offset member ‘D’) for supporting a tube (tubular core member 18) while a flexible line (thread ‘T’) is drawn off a spool of flexible line (strand package formed by winding the thread ‘T’ around the tubular core member 18) coiled on to the tube (tubular core member 18); the tube holder (elongated package positioning member consisting of the collar 20, the outer surface ‘C’, the insertable end 19, and the offset member ‘D’) comprising: a body portion (combine structure of the insertable end 19, the collar 20, and the outer surface ‘C’) configured to support a tube (tubular core member 18) thereon; the body portion (combine structure of the insertable end 19, the collar 20, and the outer surface ‘C’) defines a base end (collar 20) and an opposite distal end (insertable end 19); the body portion (combine structure of the insertable end 19, the collar 20, and the outer surface ‘C’) including a lower fin (offset member ‘D’ with the offset rod 21, the longitudinal projection 22, the inwardly directed segment 25, and the pigtail guide 26) extending away from the distal end (insertable end 19) and along a lower surface of the body portion (bottom surface of the outer surface ‘C’, the collar 19, and the insertable end 19); wherein, the lower fin (offset member ‘D’) defines a curved profile (pigtail guide 26; figure 2-4 clearly illustrate, the pigtail guide 26 having a curved shape) that is configured to direct the flexible line (thread ‘T’) away from the lower surface of the body portion (bottom surface of the outer surface ‘C’, the collar 19, and the insertable end 19) while the flexible line (thread ‘T’) is under tension (as illustrated in figures 1-2, the pigtail guide 26 on the offset member ‘D’ of the elongated package positioning member is configured to appropriately guide thread ‘T’ away from the corresponding strand package, the corresponding elongated package positioning member, and any other elongated package positioning members in the immediate vicinity when the thread ‘T’ is being unwound and withdrawn from said strand package; thus, it is clear that the pigtail guide 26 would prevent the thread ‘T’ of a strand package mounted about an elongated package positioning member from reaching/ wrapping around the bottom surface of said elongated package positioning member or another nearby elongated package positioning member) (see also Col. 1, line 66 - Col. 3, line 3).

In regards to claims 12-13, Raeckelboom teach all intervening claim limitations as shown above. Raeckelboom further teach (Figures 1-4), the body portion (combine structure of the insertable end 19, the collar 20, and the outer surface ‘C’) having a length (distance between the distal end of the collar 20 and the tip end of the insertable end 19) measured between the base end (collar 20) and the opposite distal end (insertable end 19); a width (largest diameter of the insertable end 19, the collar 20, and the outer surface ‘C’) measured perpendicular to the length (distance between the distal end of the collar 20 and the tip end of the insertable end 19) and parallel to the lower surface of the body portion (bottom surface of the outer surface ‘C’, the collar 19, and the insertable end 19); the lower fin (offset member ‘D’ with the offset rod 21, the longitudinal projection 22, the inwardly directed segment 25, and the pigtail guide 26) having a width (largest diameter of the offset member ‘D’) smaller than the width of the body portion (largest diameter of the insertable end 19, the collar 20, and the outer surface ‘C’) (figures 2-3 clearly illustrate, the overall diameter of the offset rod 21, the longitudinal projection 22, the inwardly directed segment 25, and the pigtail guide 26, all being smaller than the overall diameter of the collar 20); wherein, the lower fin (offset member ‘D’) is at least substantially centered relative to the width of the body portion (largest diameter of the insertable end 19, the collar 20, and the outer surface ‘C’).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raeckelboom, in view of Kim (U.S. PGPUB 2012/0211585 A1).

In regards to claim 14, Raeckelboom teach all intervening claim limitations as shown above. yet, Raeckelboom fail to disclose, the distal end (insertable end 19) of the body portion (combine structure of the insertable end 19, the collar 20, and the outer surface ‘C’) having a retention tab that extending above a top surface of the body portion (upper surface of the outer surface ‘C’, the collar 19, and the insertable end 19) and configured to retain a tube (tubular core member 18) on the body portion (combine structure of the insertable end 19, the collar 20, and the outer surface ‘C’).
Whereas, Kim teach (Figure 1-2) a tube holder (rotating shaft 30) configured to support a spool of flexible line (bobbin 40) that includes a tube (support member 28); the tube holder (rotating shaft 30) comprising a body portion (axially extending portion of the rotating shaft 30) having a base end (end of the rotating shaft 30 connected to the rotating shaft mounting hole 11 of the mounting plate 10) and a distal end (end of the rotating shaft 30); wherein, the distal end (free end of the rotating shaft 30) of the body portion (axially extending portion of the rotating shaft 30) defines a retention tab (fixing unit 20) configured to retain the tube (support member 28) of the spool of flexible line (bobbin 40) on the body portion (axially extending portion of the rotating shaft 30) (see also paragraphs 0074-0058).
Accordingly, using the suggestions in Kim, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the distal end of the body portion in Raeckelboom’s tube holder with a retention tab that appropriately maintain the tube/ spool of flexible line on the tube holder; where said retention tab extends vertical above the tops surface of the body portion. Such a modification will limit/ prevent the excessive displacement of the tube and the spool of flexible line along the body portion that many lead to said tube/ spool of flexible line inadvertently falling off the tube holder as the flexible line is being withdrawn/ unwound.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Raeckelboom, in view of Haselwander (U.S. Patent 6,772,972 B1).

In regards to claims 15-16, Raeckelboom teach all intervening claim limitations as shown above. yet, Raeckelboom fail to teach, an end protector with a mating fastener member being detachably secured to the distal end of the body portion, or the distal end of the body portion comprising at least one contact fastener member that is configured to be secured relative to a mating fastener member of an end protector.
Nevertheless, Haselwander teach (Figures 2-6) a tube holder (tube feed assembly 30) for supporting a tube (tube 24) while a flexible line (line 62) is drawn off a spool of flexible line (line 62 spooled around tube 24) coiled onto the tuber (tube 24); the tube holder (tube feed assembly 30)comprising: a body portion (frame 43) configured to support the tube (tube 24) thereon; the body portion (frame 43) defining a base end and (end of the frame 43 proximate to tube stop 26) an opposite distal end (end of the frame 43 proximate to end protector 20); the distal end (end of the frame 43 proximate to end protector 20) having at least one contact fastener member (receiver 42); an end protector (end protector 20) detachably secured to the distal end (end of the frame 43 proximate to end protector 20) of the body portion (frame 43) in order to prevent the tube (tube 24) and the line spool (line 62 spooled around tube 24) from sliding off the tube holder (frame 43); wherein, the end protector (end protector 20) has a mating fastener member (fastening screw 38, which extends through the mount 37 of the end protector 20) configured to be secured relative to the at least one contact fastener member (receiver 42) (see also Col. 2, line 55 - Col. 4, line 52).
Consequent, using the additional suggestion in Haselwander reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Raeckelboom’s tube holder with a body portion that extends through the entire axial length of the tube forming the spool of flexible line (as opposed to the axial length of the body portion of the tube holder taught by Raeckelboom, which only extend partially though the tube of a line spool), a contact fastener member positioned at the distal end of the body portion, and an end protector with a mating fastener member; where said end protector can be detachably connected to the distal end of said body portion via said contact fastener member and said mating fastener member so as to securely hold the spool of flexible line/ tube on the body portion of the tube holder. This would be advantageous in adequately supporting the spool of flexible line/ tube in a manner that prevent said spool of flexible line/ tube from easily sliding off the distal ends of the tube holder due to its axial displacement during the unwinding and/ or withdrawing of the fixable line.

Allowable Subject Matter

Claims 1 and 19 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action for the following reasons:

In regards to claim 1, the prior art of record, either individually or in combination, fail to teach or suggest, a tube holder with the specific structure recited within independent claim 1. In particular, a tube holder comprising: a body portion that defines a base end and an opposite distal end, a retention tab positioned at the distal end to retain a tube on the body portion, and a reversible end protector detachably secured to the distal end; the reversible end protector having a rim surrounding a perimeter of the end protector; the rim defining a first overhang portion on a first side of the reversible end protector, and a second overhang portion on a second side of the reversible end protector; the first overhang portion extends beyond the distal end of body portion by a first distance when the reversible end protector is secured relative to the body portion in a first configuration, while the second overhang portion extends beyond the distal end of the body portion by a second distance when the reversible end protector is secured relative to the body portion in a second configuration; wherein, the first distance is less than or equal to a thickness of the retention tab, and the second distance is greater than the thickness of the retention tab. 
Edwards (U.S. Patent 3,122,113 A) appears to be the closet related prior art to applicant’s claimed invention. Where Edwards propose (Figures 1-4) a tube holder (needle thread supply spool support consisting of the standard 13, the spool pin 14, the frusto-conical member 20, and all other related components) comprising: a body portion (spool pin 14) that defines a base end (end that is fixed to the standard 13) and an opposite distal end (free end 15); a reversible end protector (frusto-conical member 20) detachably secured to the distal end; the reversible end protector having a rim (rounded edges 22 and 23) surrounding a perimeter (side surface 21) of the reversible end protector; the rim defining a first overhang portion (rounded edge 23 that defines the shallow counterbore 26) on a first side of the reversible end protector, and a second overhang portion (rounded edge 22 that defines the shallow counterbore 25) on a second side of the reversible end protector; and the first overhang portion extends beyond the distal end of body portion by a first distance (axial length of the rounded edge 23) when the reversible end protector is secured relative to the body portion in a first configuration (illustration figure 2), while the second overhang portion extends beyond the distal end of the body portion by a second distance (axial length of the rounded edge 22) when the reversible end protector is secured relative to the body portion in a second configuration (illustrated in figure 1) (see also Col. 1, line 43 - Col. 3, line 15). However, Edwards does not teach the distal end of the body portion having a retention tab to retain a tube on the body portion. Thus, Edwards cannot possibly disclose the first distance of the first overhang portion being less than or equal to a thickness of a retention tab, and the second distance of the second overhang portion being greater than a thickness of a retention tab. Furthermore, one of ordinary skill in the art would not had adequate motivation/ rational for providing the distal end of the body portion in the tuber holder taught by Edwards with a retention tab to retain a tube on said body portion, since the reversible end protector attached to said body portion already performs the same function in a sufficient manner. In other words, such a modification would not result in a structural, functional, and/ or performance improvements. Additionally, all other relevant/ analogues prior art identified by the examiner, also fail to explicitly teach or render obvious, the collective structural design of the tube holder described within claim 1. Therefore, claim 1 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.

In regards to claim 19, the prior art of record, either individually or in combination, fail to disclose or render obvious, a tube holder having the precise structure recited within independent claim 19. In particular, a tube holder comprises: a body portion with a base end and an opposite distal end; at least one contact fastener member arranged at the distal end of the body portion so as to be exposed at said distal end; an end protector detachably secured to the distal end of the body portion; and at least one mating fastener member provided to the end protector; and the at least one mating fastener member being secured to the at least one contact fastener member; wherein, the at least one contact fastener member and the at least one mating fastener member collectively define a magnet and a magnetic member. 
DeVincenzo (U.S. Patent 7,124,976 B1) propose (Figures 1-13) A tube holder (apparatus 10) comprising: a body portion (shaft 40) supporting a tube (core 20); the body portion defining a base end (first end 41), an opposite distal end (second end 42), a magnetic member (first magnet 61) exposed at the distal end; and an end protector (handle 50) detachably secured to the distal end of the body portion and having another magnetic member (second magnet 62) (see also Col. 6, line 3 - Col. 9, line 8). Nevertheless, DeVincenzo does not teach, the magnetic member (first magnet 61) at the distal end (second end 42) of the body portion (shaft 40) being configured as a contact fastener member, the magnetic member (second magnet 62) of the end protector (handle 50) being configured as a mating fastener member, or said magnetic member at the distal end of the body portion being secured to said magnetic member of the end protector. On the contrary, DeVincenzo explicitly disclose, the magnetic members of the body portion and the end protector being designed to repel away from each other. Feng (U.S. PGPUB 2019/0031464 A1) also suggest (Figures 1-5) a tube holder (winding wheel 20 and driver 10) for supporting a tube (tube of the yarn roll 40) while a flexible line (yarn wound around the yarn roll 40) is drawn off of a spool of flexible line coiled onto the tube; the tube holder comprising: a body portion (portion of the winding wheel 20 between the two connecting holes 21) configured to support the tube (tube of the yarn roll 40) thereon; the body portion defining a base end (end of the winding wheel 20 that is farthest from the driver 10) and an opposite distal end (end of the winding wheel 20 with the connecting base 24); an end protector (driver 10) detachably secured to the distal end of the body portion; the distal end of the body portion having a contact fastener member (locating groove 241 in the connecting base 24), and the end protector having a mating fastener member (engaging block 142 that is secured to the inner periphery of the connecting hole 141 on the rotor disc 14) configured to be secured relative to the contact fastener member (locating groove 241 in the connecting base 24) (see also paragraphs 0019-0020). Yet, Feng fail to further teach the contact fastener member and the mating fastener member collectively defining a magnet and a magnetic member, Although, the end protector (driver 10) in Feng’s tube holder (winding wheel 20) includes a magnetic member (magnetic members 143 of the rotor disc 14), said magnetic member is not a component of the mating fastener member (engaging block 142 that is secured to the inner periphery of the connecting hole 141 on the rotor disc 14) identified by the examiner. In addition, Feng makes no mention of the contact fastening member (locating groove 241 in the connecting base 24) at the distal end of the body portion (end of the winding wheel 20 with the connecting base 24) comprising a magnet/ magnetic member. Furthermore, other cited prior art disclosures also fail to cure the deficiencies in DeVincenzo and Feng, or conceive a tube holder with a magnet and a magnetic member arranged in the exact manner recited within claims 19. Resultingly, claim 19 limitations appears to include allowable subject matter over prior art of record; specially when said limitations are viewed in light of applicant’s specification.

Claims 2-5, 10, 21, and 23-24 would be allowable if rewritten to overcome the corresponding rejections under 35 U.S.C. 112(b) set forth in this Office action and/ or the nonstatutory double patenting rejections set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims. Claims 2-5 and 10 depends from parent claim 1 (which contain allowable subject matter over cited prior art as noted above), while claims 23-24 depends from parent claim 19 (which contain allowable subject matter over cited prior art as noted above). Subsequently, claims 2-5, 10, 21, and 23-24 also include the allowable subject matter in respective claims 1 and 19.

Claims 6-9, 17-18, 20, 22, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:

Claims 6-9 depends from parent claim 1 (which contain allowable subject matter over cited prior art as noted above), while claims 20, 22, and 25-27 depends from parent claim 19 (which contain allowable subject matter over cited prior art as noted above). Subsequently, claims 6-9, 20, 22, and 25-27 also include the allowable subject matter in respective claims 1 and 19.

In regards to claim 17, Raeckelboom in view of Haselwander teach all intervening claim limitations as shown above. However, Raeckelboom and Haselwander, both fail to teach or suggest, the at least one contact fastener member and the mating fastener member collectively comprising a magnet and a magnetic member. Moreover, as noted above in the statement pertaining to independent claim 19, all other relevant prior art references cited by the examiner, also does not disclose or redder obvious, a tuber holder having a contact fastener member provided at the distal end of the body portion and a mating fastener member provided to the end protector; where the contact fastener member and the mating fastener member collectively defining a magnet and a magnetic member. Accordingly, claim 17 limitations appears to include allowable subject matter over the prior art made of record; specially when said limitations are viewed in light of applicant’s specification, and considered collectively along with the limitations in parent claims 11 and 16.

Claim 18 depends from parent claim 17 (which contain allowable subject matter over cited prior art as noted above). Subsequently, claim 18 also include the allowable subject matter in claim 17.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                             /MICHAEL R MANSEN/                                                                     Supervisory Patent Examiner, Art Unit 3654